Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 15, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), the jury verdict was not against the weight of the evidence since the minor inconsistencies in the officers’ testimony were explained since one officer observed defendant toss the gun in a garbage can (see, People v Hernandez, 173 AD2d 382, Iv denied 78 NY2d 967).
Further, we perceive no abuse of discretion in the sentence imposed. Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Asch, JJ.